Name: Commission Regulation (EC) NoÃ 1088/2008 of 5Ã November 2008 provisionally setting delivery obligations for cane sugar to be imported under the ACP Protocol and the Agreement with India for the delivery period beginning on 1Ã July 2009
 Type: Regulation
 Subject Matter: tariff policy;  beverages and sugar;  Asia and Oceania;  agricultural policy;  economic structure
 Date Published: nan

 6.11.2008 EN Official Journal of the European Union L 297/12 COMMISSION REGULATION (EC) No 1088/2008 of 5 November 2008 provisionally setting delivery obligations for cane sugar to be imported under the ACP Protocol and the Agreement with India for the delivery period beginning on 1 July 2009 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 156 in conjunction with Article 4 thereof, Whereas: (1) Article 12 of Commission Regulation (EC) No 950/2006 of 28 June 2006 laying down detailed rules of application for the 2006/07, 2007/08 and 2008/09 marketing years for the import and refining of sugar products under certain tariff quotas and preferential agreements (2) provides for detailed rules for setting delivery obligations at zero duty for products falling within CN code 1701, expressed in white-sugar equivalent, for imports originating in the countries that are signatories to Protocol 3 attached to Annex V to the Partnership Agreement between the members of the African, Caribbean and Pacific Group of States of the one part, and the European Community and its Member States, of the other part, signed in Cotonou on 23 June 2000 (ACP Protocol) and to the Agreement with India. (2) By Decision 2007/626/EC (3) the Council decided to denounce, on behalf of the Community, the Agreement with India on cane sugar (Agreement with India) (4), with effect from 1 October 2009. By Decision 2007/627/EC (5) the Council decided to denounce, on behalf of the Community, the ACP Protocol with effect from 1 October 2009. The delivery period starting on 1 July 2009 will therefore only last for 3 months. (3) Application of Articles 3 and 7 of the ACP Protocol, Articles 3 and 7 of the Agreement with India and Article 12(3) and Articles 14 and 15 of Regulation (EC) No 950/2006 has resulted in the Commission calculating delivery obligations for each exporting country for the delivery period beginning on 1 July 2009, on the basis of the information currently available. (4) For the delivery period which runs between 1 July 2009 and 30 September 2009, sufficient time should be given to operators to organise the trade. It is therefore necessary to provisionally determine the delivery obligations for the period beginning on 1 July 2009 in accordance with point (a) of Article 12(2) of Regulation (EC) No 950/2006. (5) Trading contracts between Community importers and ACP countries and India are linked to delivery periods. In order to respect the chronology of the deliveries, applications for import licences for the delivery period beginning on 1 July 2009 should not be submitted before 4 May 2009 unless it can be established that the exporting country met its delivery obligation for the 2008/09 delivery period as set out by Commission Regulation (EC) No 403/2008 (6). (6) In accordance with Article 153(3) of Regulation (EC) No 1234/2007, import licences for sugar for refining are to be issued only to full-time refiners provided that the quantities concerned do not exceed the quantities that may be imported in the framework of the traditional supply need referred to in Article 153(1) of Regulation (EC) No 1234/2007. However, pursuant to Article 155 of Regulation (EC) No 1234/2007, the Commission may adopt measures derogating from Article 153(3) of that Regulation in order to ensure that the ACP/Indian sugar is imported into the Community under the conditions set out in the ACP Protocol and the Agreement with India. For the delivery period starting on 1 July 2009 and taking into account the price reduction of imported raw cane sugar on 1 October 2009, those conditions can only be fulfilled if all traders can have access to import licences for sugar for refining. It is therefore necessary to derogate from Article 10(1) of Regulation (EC) No 950/2006 which limits the submission of applications for sugar for refining to full-time refiners. (7) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 The delivery obligations for imports originating in the countries that are signatories to the ACP Protocol and to the Agreement with India are provisionally determined as set out in the Annex. The amounts are fixed for each exporting country concerned in respect of products falling within CN code 1701, expressed in white-sugar equivalent, in the delivery period beginning on 1 July 2009. Article 2 By way of derogation from the second subparagraph of Article 4(5) of Regulation (EC) No 950/2006, the first period of submission for import licence applications shall start on 4 May 2009. However, where the limit for the 2008/09 delivery period as set by Regulation (EC) No 403/2008 is reached in relation to one of the exporting countries, the first period for submission of import licence applications for that country shall start on the Monday following the Commissions information to the Member States referred to in Article 5(3) of Regulation (EC) No 950/2006. Article 3 For the delivery obligations of the delivery period beginning on 1 July 2009 and by way of derogation from Article 10(1) of Regulation (EC) No 950/2006, all applicants fulfilling the conditions of Article 5 of Commission Regulation (EC) No 1301/2006 (7) may submit applications for import licences for sugar for refining in the Member State in which they are registered for VAT purposes. Article 4 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 November 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 299, 26.11.2007, p. 1. (2) OJ L 178, 1.7.2006, p. 1. (3) OJ L 255, 29.9.2007, p. 37. (4) OJ L 190, 23.7.1975, p. 36. (5) OJ L 255, 29.9.2007, p. 38. (6) OJ L 120, 7.5.2008, p. 6. (7) OJ L 238, 1.9.2006, p. 13. ANNEX Delivery obligations for imports of preferential sugar, expressed in tonnes white-sugar equivalent, originating in countries which are signatories to the ACP Protocol and to the Agreement with India for the delivery period beginning on 1 July 2009. ACP Protocol/Agreement with India signatory country Delivery obligations for the period beginning on 1 July 2009 Barbados 8 024,35 Belize 11 670,03 Congo 2 546,53 Fiji 41 337,08 Guyana 41 282,85 India 2 500,00 CÃ ´te dIvoire 2 546,53 Jamaica 30 558,58 Kenya 1 250,00 Madagascar 2 690,00 Malawi 5 206,10 Mauritius 122 757,63 Mozambique 1 500,00 St Kitts and Nevis 0,00 Suriname 0,00 Swaziland 29 461,13 Tanzania 2 546,53 Trinidad and Tobago 10 937,75 Uganda 0,00 Zambia 1 803,75 Zimbabwe 7 556,20 Total 326 175,04